DETAILED ACTION
Claims 1–5 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thomas Galioto et al*, US 6493413 B1 (hereinafter “Galioto”). *previously cited
Regarding claim 1, Galioto discloses a method of detecting fuel leaks in a heavy water moderated nuclear fission reactor including a plurality of fuel channels (Fig. 4: fuel compartments formed by grid members 60) and a fueling machine (Fuel Assembly Mechanical Flow Restriction Apparatus 100), comprising the steps of:

    PNG
    media_image1.png
    703
    461
    media_image1.png
    Greyscale

providing a test container defining an internal volume (Fig. 6; col. 6 ll. 42-59: probe assembly 130 of testing hood 102 defines an internal volume defined by feed tubes); 
disposing the test container within the fueling machine (130 is disposed within Fuel Assembly Mechanical Flow Restriction Apparatus 100); 
engaging the fueling machine with a corresponding one of the fuel channels (Fig. 5; col. 5 ll. 15-45: the fueling machine 100 engages with fuel assemblies 10 in a fuel channel); 
inserting the test container within the corresponding fuel channel (Fig. 5: probe assembly 130 is inserted into the fuel channel as shown and water samples are drawn); 
drawing primary fluid from the corresponding fuel channel into the internal volume of the test container (col. 7 ll. 29-56: when in the extended position, probe assembly 130 receives gas and water samples through probe head 132 shown in Figs. 7A/7B); and 
withdrawing the test container from the fuel channel (Fig. 6: probe assembly 130 may be retracted i.e. withdrawn).

 Regarding claim 3, Galioto teaches the method of claim 1, wherein providing the test container further comprises providing the test container with an internal volume that is at a pressure that is lower than a pressure of primary coolant within the nuclear fission reactor (col. 7 ll. 43-56: once the air pressure is released from under the testing hood, a void of lower pressure is created which fills with primary coolant water for testing).

Allowable Subject Matter
Claims 2 and 4–5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests:
Regarding claim 2, providing an additional test tool defining an internal volume, and disposing the test container within the internal volume of the test tool prior to disposing the test container within the fueling machine, in combination with all other limitations. Galioto teaches what may be considered a test container, but does not further contain a test tool. Notably, the test container itself must be able to be inserted into a corresponding fuel channel.
Regarding claim 4, further comprising the step of operating the nuclear fission reactor at normal operating conditions for the production of power when inserting the test container within the corresponding fuel channel. Galioto, the closest prior art, teaches performing the testing during reactor shutdown.
Regarding claim 5, wherein the step of drawing primary fluid into the internal volume of the test container further comprises retraction of one of a bellows and a piston disposed within the test container. Galioto, the closest prior art, does not utilize such as method. 

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Other prior arts like Heibel test fuel rods in fuel pools outside of a reactor and therefore do not employ a fueling machine nor withdraw primary fluid.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628